Citation Nr: 1224798	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  06-13 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected residuals of right knee replacement.   

2.  Entitlement to service connection for left hip disability, to include as secondary to service-connected residuals of right knee replacement. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had active service from February 1957 to February 1961. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In April 2009, November 2010, and August 2011, the Board remanded the Veteran's service connection claims for left knee and left hip disabilities.  

In May 2012, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.  After the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.

During the May 2012 hearing, the Veteran raised the issue of entitlement to service connection for a back disability.  A review of the record shows that such claim was most recently denied in April 2009 by the Board.  As such, the issue of whether new and material evidence has been received to reopen a service connection claim for a back disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Veteran seeks service connection for left knee and left hip disabilities.  A review of the record reflects that further development is necessary.  

Initially, the Board notes that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  A request for the Veteran's SSA records was initially sent to SSA in April 2002.  The Board observes that the Veteran's claims file contains records from the SSA; however, it is unclear whether those records were actually sent by the SSA, or by the Veteran.  In any event, the Board questions whether the SSA records are complete, as the Veteran's SSA decision and award letter do not appear to be in the claims file.  Because the SSA's decision and the records upon which the agency based its determination are potentially relevant to VA's adjudication of his claims, VA is obliged to attempt to obtain and consider those records in adjudicating this appeal.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  On remand, the Board finds it necessary to ensure that the Veteran's complete SSA records are obtained.

The medical evidence confirms current diagnoses of osteoarthritis of the left knee, osteoarthritis of the left hip, and bursitis of the left hip, and the Veteran attributes such disabilities to his service-connected right knee disability.  (The Veteran injured his right knee during service and such injury required a medial meniscectomy, and subsequent total right knee replacement in 1966).

Service connection may be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The record contains both favorable and unfavorable medical evidence pertaining to the etiology of the Veteran's left knee and left hip disabilities.  

In support of his claim, the Veteran submitted a December 2003 statement from R.J, a physical therapist.  According to such statement, R.J. suspected that the Veteran's left hip pain dysfunction is likely related, in part, to a weight shift following his right knee surgery.

The record also contains a November 2004 letter from M.A.S., M.D., a private physician.  Dr. M.A.S. noted that the Veteran suffers from left hip and leg pain, dating back to his right knee surgery in 1996.  Dr. M.A.S. stated that postoperatively, the Veteran developed a painful incident that has been involving the left knee as well.  He indicated that this is related in part to a neuropathy but also related to strength and gait disturbances.  Dr. M.A.S. stated that the Veteran's symptoms are in response to pain in his left hip on weightbearing and ambulation.  Dr. M.A.S. indicated that the Veteran's right knee surgery had something to do with that because he developed symptoms during that time frame.

In another letter, dated in April 2005, Dr. M.A.S. again noted that the Veteran was experiencing left hip and left leg pain.  He indicated that due to the in-service injury to the right knee and meniscectomy, he developed an abnormal gait pattern which increased the stress on his left knee, which caused pain in the left knee as well as the right.  Also, Dr. M.A.S. stated that "[d]ue to his abnormal gait pattern he also developed degenerative and painful issues in the left knee as well, eventually requiring arthroscopic surgery in 1998."  Dr. M.A.S. further stated that "[i]n summary, I believe his pain issues in his knees are related to the initial problem with his right knee from injury and subsequent joint replacement and gait disturbance, and then also a subsequent degenerative problem in his left knee from increased stress and abnormal gait."  

In another letter, dated in November 2006, Dr. M.A.S. reiterated his previous contentions.  He concluded that the Veteran's degenerative changes in his right knee are at least as likely as not caused by the problems related to his left knee and his abnormal gait and his postoperative complications.  He stated further that the probability is 50/50 in regards to the relationship.  

The record also contains two statements from L.M.G, M.D., another private physician.  In his May 2006 statement, Dr. L.M.G. stated that it is possible that the arthritis in the Veteran's left knee is a result of the injuries to his right knee.  He further stated that while it is impossible to decide that the Veteran's previous right knee injury is the sole cause of his arthritis in the left knee, in pertinent part, it is certainly a phenomenon of overuse to the left knee that could have resulted from the right knee injury that leads to arthritis many years later.  In his June 2006 statement, Dr. L.M.G. noted the Veteran's service-connected right knee replacement and stated that "[w]ith time spent over using the left knee he feels that he has overuse arthritis on the left and I would feel that this is about as likely as not."  

The Veteran has been afforded VA examinations to determine the etiology of his current left knee and left hip disabilities.  The examiners of August 2005 and May 2009 VA examinations were unable to relate the Veteran's left knee and/or left hip disabilities to his service-connected right knee disability without resorting to speculation.  

Pursuant to the Board's 2011 remand, the Veteran underwent a VA "joints" examination in January 2011, and the examiner found no objective evidence in the record to demonstrate that the Veteran's right knee disability has lead to his current left knee and left hip disabilities.  The examiner stated further that he knows of no medical literature to support a finding that a right knee replacement causes degeneration of a left knee to require a knee arthroplasty or leads to bursitis of the hip.  The examiner opined that the Veteran's right knee replacement does not result in any leg length discrepancy, gait impairment, or other condition that would put disabling stresses on his left hip or knee.  The January 2011 VA examiner concluded that he found no connection or supporting medical evidence that his current right knee disability led to osteoarthritis of the left knee, left knee arthroplasty, osteoarthritis of the left hip, or trochanteric bursitis of the left hip.

Significantly however, the Board finds the January 2011 VA opinion to be inadequate as it does not address whether the Veteran's current left knee and left hip disabilities are aggravated by his service-connected right knee disability.  See Allen, supra.  

Additionally, the Board finds the January 2011 VA opinion unclear as to whether the Veteran's right knee disability results in overuse of the left knee; this was suggested by the Veteran's physical therapist, Dr. M.A.S., and Dr. L.M.G.  For the foregoing reasons, the Board finds that a supplemental medical opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran's SSA records in the claims file are complete.  Specifically request and obtain the Veteran's SSA decision and Notice of Award pertaining to benefits beginning in October 2001 and any thereafter, including copies of any outstanding medical records relied upon concerning that claim.  

If no additional SSA evidence is available, a written statement to that effect should be requested for incorporation into the record.

2.  Return the case to the VA examiner who conducted the January 2011 VA examination for a supplemental medical opinion.  If that examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new C&P examination. 

The examiner is asked to review the entire claims file and respond to the following: 

a).  Provide an opinion as to whether it is at least as likely as not that the Veteran's left knee disability is  proximately caused by, or alternatively, aggravated by his service-connected right knee disability.  

b).  Provide an opinion as to whether it is at least as likely as not that the Veteran's left hip disability is proximately caused by, or alternatively aggravated by his service-connected right knee disability. 

The examiner is asked to reconcile any opinions with the contention that the Veteran's right knee replacement causes overuse of his left knee and left hip leading to arthritis.  See medical statements provided by R.J., Dr. M.A.S., and Dr. L.M.G.  A complete rationale should be provided for any proffered opinions.

"Aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  In addressing the question of aggravation, the examiner should be informed that temporary or intermittent flare-ups of an injury or disease are not sufficient to be considered "aggravation" unless the underlying condition, in contrast with symptoms, has worsened.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 


3.  Thereafter, readjudicate the service connection claims on appeal.  If the benefits sought on appeal are not granted, furnish the Veteran and his representative with a Supplemental Statement of the Case, and give the appellant a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



